Citation Nr: 0213417	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1957 to October 1957, and on active duty from February 1961 
to February 1963.  


The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran a disability rating in excess of 10 
percent for prostatitis in November 1994, and the veteran 
appealed its decision.  Subsequently, in an April 1997 rating 
decision, the rating was increased to 20 percent, effective 
from January 1994.  The veteran continues the appeal as to 
the 20 percent rating.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reveals that the veteran was scheduled for a 
hearing before a Board Member in March 2002.  However, 
shortly before that hearing date, the veteran indicated that 
he could not attend the hearing because he was having heart 
trouble.  He has requested that his hearing be rescheduled at 
the RO.

The Board notes that the veteran's request for a postponement 
of his hearing was timely made, and that good cause was 
shown.  Accordingly, his hearing will be rescheduled.



It is a basic principle of veterans law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable time in which to submit 
a presentation on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims file and submit a 
presentation, the appellant should be 
scheduled for a hearing before a travel 
Member of the Board at the RO.  Notice 
should be sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


